internal_revenue_service appeals_office - marrows road suite newark de number release date date date a b uil code certified mail department of the treasury person to contact employee id number tel fax refer reply to ap fe in re eo revocation tax period s ended form number employer identification ification numb number last day to file a petition with the united_states tax_court dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code it is determined that you are no longer recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code effective your application_for exemption form and associated materials misstated material fact and you operated in a manner materially different than originally represented our adverse determination was made for the following reason s a substantial part of your activities consists of providing down payment assistance to home buyers to finance the assistance you rely on home sellers and other real-estate related businesses that stand to benefit from these down payment assistance transactions your receipt of a payment from the home seller corresponds to the amount of the down payment assistance provided in substantially_all of your down payment assistance transactions the manner in which you operate demonstrates you are operated primarily to further your insiders' business interests therefore you are operated for a substantial nonexempt purpose in addition you operations further the private interests of the persons that finance your activities accordingly you are not operated exclusively for exempt purposes described in sec_501 contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the 91st ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules tor filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to united_states tax_court second street nw ’ washington d c the last day for filing a petition for declaratory_judgment is if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through norma channels gets prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this notice_of_deficiency see the enclosed notice helpful contacts for your notice_of_deficiency for taxpayer_advocate telephone numbers and addresses thank you for your cooperation sincerely team manager enclosures notice helpful contacts for your 'deficiency notice’ tax_exempt_and_government_entities_division date a b department of the treasury internal_revenue_service s dearborn 17th floor mc4929chi chicago il taxpayer_identification_number cc form tax_year s ended and person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we- will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at thank you for your cooperation if you write please provide a telephone number and if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you enclosures publication publication report of examination letter catalog number 34809f ‘director eo examinations marsha a ramirez sincerely form 886a name of taxpayer xxxxx schedule no or exhibit department of the treasury - internal_revenue_service explanation of items year period ended issue whether xxxxx operated exclusively for exempt purposes within the meaning of internal_revenue_code i r c sec_501 facts xxxxx is a xxxxx not-for-profit corporation incorporated on january xxxxx s registered agent and president xxxxx’s address is xxxxx xxxxx xxxxx _ kxxxxx is on january xxxxx applied for recognition as a tax-exempt_organization under sec_501 on form_1023 application_for exemption or application on april based on the information that xxxxx provided in its application_for exemption and on the assumption that the organization would operate in the manner represented in its application xxxxx was recognized as of january sec_501 as a tax-exempt_organization as described in application_for recognition of tax-exempt status xxxxx has promoted and operated a down payment assistance dpa program under penalties of perjury xxxxx filed form_1023 with the irs to apply in its application xxxxx stated since for house buyers under which it provides funds to the buyers to use as their down payment or for closing costs and collects the same amount plus an additional fee from the house sellers - as more fully described below under xxxxx’s program down payment assistance is provided for all types of housing loan programs including federally insured mortgages to buyers whether first time or not and without any income or asset limitations on january for recognition of tax-exempt status under sec_501 that its purpose was to assist low and middle income home buyers in obtaining mortgage financing for purchase of a home the application stated that the organization planned to provide down payment assistance for low income individuals and families to allow individuals who could not otherwise do so to own their own home according to the application xxxxx would help prospective home buyers by making cash grants to be applied towards such expenses as down payment and funding tax escrow loan fees inspections credit checks or appraisals the application stated that down payment assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership one of the materials distributed to prospective clients specifically stated that income limits are not considered in making a determination of the grant income limits and financial need form_886 a ‘department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended xxxxx source_of_income in regard to fundraising and contributions xxxxx’s application_for exemption stated that the organization expected financial support from gifts from individuals grants and loans from initial directors grants and contributions from the community at large and contributions from participants in xxxxx programs however the review of xxxxx’s books_and_records during the examination disclosed that of the organization's gross revenue was received from sellers who participated in the xxxxx programs federal returns xxxxx did not file forms from its inception in information about tax_return that was sent to the organization by the irs processing center for the period ended december was returned by xxxxx with section ii box1 of the form checked according to the completed form that it returned xxxxx was not required to file because its annual gross_receipts were normally dollar_figure or less the organization filed form 990-ez for the period ended december reporting gross_receipts of dollar_figure a request for ‘through in review of the books_and_records provided for the and xxxxx only reported activity consisted of operating its dpa program the period disclosed that xxxxx assisted _ forms ___ low-to median-income homebuyers according to part ii of xxxxx’s_ ez xxxxx helped to help others through education and decimination sic of information in their goal of owning a home low to median household_income homebuyers buy homes and strive and -xxxxx received dollar_figure in amounts paid to it by sellers participating in the organization’s dpa program xxxxx reported the payments as contributions on its forms 990-ez for those years the organization reported that it distributed ___ respectively in down payment assistance xxxxx’ sec_31 form_990 part ll line reports that as of december - the organization’s net assets or fund balance was dollar_figure respectively in gross revenue from and dollar_figure anddollar_figure and in xxxxx through its website www xxxxx org flyers advertising and other methods promotes its dpa program to builders lenders loan officers mortgage brokers real_estate agents title insurers buyers and sellers many of the participants in taxpayer's dpa program utilize federal ho-ssing administration fha financing for their home purchase to qualify for a federally insured mortgage a buyer must make a down payment in a specified minimum amount generally equal to of the purchase_price to qualify under applicable department of housing and urban development hud rules such a buyer may only receive gifts to use for the down payment from a relative employer labor_union charitable_organization close friend governmental agency or public entity the seller cannot loan money to the buyer for the down payment ecm department of the treasury - internal_revenue_service schedule no or exhibit f 886a om explanation of items name of taxpayer year period ended xxxxk according to xxxxx’s website and its other publications xxxxx's down payment assistance program works as follows e e e e e once a buyer has begun to look for a house the real_estate agent informs the client about xxxxx’s dpa program the buyer completes the xxxxx grant application the buyer agrees to make a cash investment of at least one percent toward the purchase of a participating home or demonstrate ability to make such an investment the buyer must successfully complete homebuyer course if required by the lender after the buyer has found a house to purchase and begins negotiations with the seller the seller is informed about the program and its benefits the seller completes the xxxxx’s program seller participating agreement seller agreement and agrees to make a contribution to xxxxxx that is between - plus an additional fee of between - of the contract sales_price within three business days from the transfer of the participating home to the buyer the additional fee represents an administrative fee charged by xxxxx for facilitating the dpa program in terms of services provided to homeseller and homebuyer the lender determines the amount of gift funds the buyer will require from the xxxxx program in order to complete the purchase transaction the lender submits the completed original grant application to the closing office the lender is also responsible for noting on the grant application the source of the buyer’ sec_1 funds toward the purchase of the home escrow is instructed to withdraw proceeds in the amount of the down payment from the seller's closing statement and to categorize the amount as a contribution to xxxxx the contribution amount excluding xxxxx’s fee is added to the buyer's closing escrow statement as a gift from xxxxx and is used as the buyer’s down payment according to xxxxx’s website its program simplifies the down payment assistance process by requiring less documentation and inspections than other similar entities the website also indicates that the xxxxx program encourages the buyer to look into purchasing a home warranty that typically covers major home mechanical systems including the piumbing electrical and heating systems through taxpayer's dpa program buyers receive a down payment during the years under examination the down payment gifts were generally between and of the property's stated sales_price a house buyer was eligible to participate in taxpayer's dpa program only if the buyer purchased a house from a seller that agreed to taxpayers’ contractual terms taxpayer and sellers entered into agreements that gift of the funds that they use for the f 886a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended xxxxkx required sellers to pay taxpayer an amount equal to the down payment gift that the buyer received under taxpayer's dpa program in essence these transactions result in a circular flow of the money the sellers make payments to taxpayer taxpayer provides the funds to the buyers who use the funds to make the down payment necessary to purchase the seller's home the seller receives the funds back in the increased sales_price of the house the xxxxx program participating home agreement states in part that seller understands that this contribution will not be used to provide downpayment assistance to the buyer of the participating home and that assistance provided to the - buyer towards the purchase of the seller's home are derived from pre-existing xxxxx funds seller further understands that the contribution will only be requested if a homebuyer utilizing the xxxxx program purchases a home a participating home is a home owned by a seller willing to enter into a participating home agreement resale home or a new housing services agreement newly built homes with xxxxx the contract also provides that agents should include the following language in the sales agreement this contract is contingent upon buyer receiving up to gift funds from the xxxxx program the seller agrees to the terms and conditions of the attached participating a section of xxxxx’s program summary and guidelines indicates that the seller is only obligated to make the contribution if a xxxxx program buyer purchases the subject property and successfully closes and records the seller is not obligated to make the contribution if the sale is not completed - xxxxx claims in accordance with the provisions of the home agreement set forth above that the seller's payment was not provided directly to the buyer but instead was used to replenish the pool of funds that was used to provide gifts to subsequent buyers the organization's website states the program does not use seller's money to contribute to the buyer’s down payment the contribution requested is not used for down payment assistance for that seller's property funds are deposited into escrow on behalf of the purchase prior to closing from existing xxxxx funds however a review of documents during the examination indicated that the identical amount of gift contributed by the seller was wired to the closing for that seller's buyer xxxxx does not solicit outside public contributions or have any source of funds other than contributions from sellers and related fees the amount of the contribution is always equal to the amount of the down payment assistance provided to the buyer plus the service fee the two transactions occur at the same time during closing moreover xxxxx does not have any form 886a department of the treasury - intemal revenue service schedule no or exhibit name of taxpayer year period ended explanation of items xxxxx excess fund to cover such payments therefore the actual source of the down payment assistance is in fact the seller's contribution despite the representations in its application_for exemption taxpayer does not have any income limitations for its dpa program and did not screen applicants for down payment assistance based on income the records provided by taxpayer did not include data on the buyers’ incomes and gave no indication that the organization screened on such data in an interview with the president he indicated that income levels are not relevant xxxxx’s program provided gifts to any homebuyers who qualified for a loan regardless of need xxxxxx’s promotional materials and advertising make it clear that anyone who could qualify for some type of loan was eligible for the down payment assistance program for example one piece of promotional literature states no income limits’ buyer must obtain an acceptable conventional or government loan program another states that the xxxxx program simplifies the down payment assistance process requiring less documentation and inspections than other similar entities - in its contract with each seller xxxxx also falsely and fraudulently labeled the seller's payment to taxpayer as both a gift and a contribution these contracts obligate the seller in consideration for participating in xxxxx’s program to pay the organization an amount equal to the amount of the dpa received by the buyer the contract which was required to be signed by each participating seller states seller further understands that the seller is only obligated to make the contribution if a home buyer utilizing the xxxxx program purchases the participating home the irs determination_letter on the xxxxx website stated in part that donors may deduct contributions to you only to the extent that their contributions are gifts with no consideration received xxxxx ‘s president verbally informed the irs that the organization does not provide any_tax advice to sellers on the deductibility of the contributions however the combination of posting the irs determination_letter on xxxxx’s website and labeling sellers’ payments to xxxxx as gifts and contributions would lead sellers to conclude that such payments were deductible for tax purposes the website materials indicate that xxx recognizes housing counseling as a critical ‘component of its strategy to help american households achieve the dream of home ownership this counseling increases the likelihood that home buyers will make wise decisions in purchasing a home and will have a better chance of holding on to their homes over the long run despite this representation there were no records of any counseling services provided or any enforcement of a requirement that buyers complete any educational module since this program began parties that benefited from xxxxx’s dpa program orm 886a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended xxxxx in addition to the benefit to the sellers buyers realtors builders and lenders described above certain individuals and entities also were the intended beneficiaries of xxxxx’s operations during the years examined as follows xxxxxx in between the parties as of december outstanding xxxxx loaned dollar_figure to a xxxxx there was no written_agreement _ the general ledger still shows the loan as xxxxxxx the review of the bank statements indicated that some of the accounts into which xxxxx’s funds were deposited were accounts opened in the name of xxxxx xxxxx’s founder and president the organization’s funds are thus commingled with the officer's funds and are available for his use this does not indicate a good internal contro system sellers price and probably at a higher price to accommodate the gift to the eo buyer the seller benefited by selling their home on time selling at the home’s full listed - realtors are introduced into the program sales increases thus increasing their commission the realtors are able to increase their business as more buyers and sellers - in and minutes it conducted the resolved the meeting was declared open for the election of officers upon motion duly made and seconded -the following persons were unanimously elected as officers of the corporation to serve until the next annual meeting and or until their successor s are elected and qualified xxxxx has no adequate internal controls xxxxx controls all bank accounts and is the only signatory on the checks the board_of directors is made up of xxxxx and xxxxx in addition to being directors xxxxx is also xxxxx’s president and secretary treasurer xxxxx the vice president the board meets once a year following business the directors hereby execute this consent in lieu of holding conducting and attending a meeting and authorize and direct the officers of the corporation to take all action necessary and proper to effectuate such resolutions and hereby state that this consent shall have the same force and effect as a unanimous vote of directors at any director's meeting xxxxx - president xxxxx - vice president xxxxx - secretary t reasurer resolved further xxxxx shall continue to serve on the board_of directors form 886a department of the treasury- internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended xxxxx minutes fundraising - different methods of networking were discussed along with alternate fundraising practices it was decided that other fundraising practices would be researched by members of the board law sec_501 of the code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings of such corporations inures to the benefit of any private_shareholder_or_individual see sec_501 sec_1_501_c_3_-1 of the income_tax regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 an organization must not engage in substantial activities that fail to further an exempt_purpose in 326_us_279 the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardiess of the number or importance of truly exempt purposes sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests sec_1_501_c_3_-1 defines the term charitable for sec_501 purposes as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration the term charitable also includes the advancement of education sec_1_501_c_3_-1 provides in part that the term educational for sec_501 purposes relates to the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 provides that an organization that operates a trade_or_business as a substantial part of its activities may meet the requirements of sec_501 if the trade_or_business furthers an exempt_purpose and if the organization’s primary purpose does not consist of carrying on an unrelated_trade_or_business in easter house v u s cl_ct aff'd 846_f2d_78 fed cir the u s court of federal claims considered whether an organization that provided prenatal care and 886a form _ name of taxpayer schedule no or exhibit department of the treasury - internal_revenue_service explanation of items year period ended xxxxxk a other health-related services to pregnant women including delivery room assistance and placed children with adoptive parents qualified for exemption under sec_501 the court concluded that the organization did not qualify for exemption under sec_501 because its primary activity was placing children for adoption in a manner indistinguishable from that of a commercial adoption agency the court rejected the organization’s argument that the adoption services merely complemented the health-related services to unwed mothers and their children rather the court found that the health-related services were merely incident to the organization's operation of an adoption service which in and of itself did not serve an exempt_purpose the organization's sole source of support was the fees it charged adoptive parents rather than contributions from the public the court also found that the organization competed with for-profit adoption agencies engaged in substantial advertising and accumulated substantial profits pregnant women it only did so when a family willing to adopt a woman’s child sponsored the care financially advancement of educational and charitable activities purpose of plaintiff's adoption service is its primary goal’ and held that the organization was not operated exclusively for purposes described in sec_501 easter house cl_ct pincite in addition although the organization provided health care to indigent accordingly the court found that the business_purpose and not the in 92_tc_1053 the tax_court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it also served private interests more than incidentally the court found that the organization was created and funded by persons affiliated with entities of a particular political_party and that most of the organization’s graduates worked in campaigns for the party's candidates consequently the court concluded that the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest within the meaning of sec_1_501_c_3_-1 the court concluded by stating that even if the political party’s candidates and entities did comprise a charitable_class the organization would bear the burden of proving that its activities benefited members of the class in a non-select manner american campaign academy t c pincite in 71_tc_202 the tax_court held that an _ organization that marketed handicrafts made by disadvantaged artisans through museums and other non-profit organizations and shops operated for exclusively charitable purposes within the meaning of sec_501 the organization in cooperation with national craft agencies selected the handicrafts it would market from craft cooperatives in communities identified as disadvantaged based on objective evidence collected by the bureau of indian affairs or other government agencies the organization marketed only handicrafts it purchased in bulk from communities of craftsmen the organization did not market the kind of products produced by studio craftsmen nor did it market the handicrafts of artisans who were not disadvantaged schedule no or exhibit department of the treasury - internal_revenue_service explanation of items name of taxpayer year period ended form_886 a xxxxx the court concluded that the overall purpose of the organization’s activity was to benefit disadvantaged communities the organization’s commercial activity was not an end in itself but the means through which the organization pursued its charitable goals the method the organization used to achieve its purpose did not cause it to serve primarily private interests because the disadvantaged artisans directly benefited by the activity constituted a charitable_class and the organization showed no selectivity with regard to benefiting specific artisans therefore the court held that the organization operated exclusively for exempt purposes described in sec_501 in 283_fsupp2d_58 d d c the court relied on the commerciality doctrine in applying the operational_test because of the commercial _ manner in which the organization conducted its activities the court found that it was operated for a nonexempt commercial purpose rather than for a tax-exempt purpose as the court stated among the major factors courts have considered in assessing commerciality are competition with for-profit commercial entities extent and degree of below cost services provided pricing policies and reasonableness of financial reserves additional factors include inter alia whether the organization uses commercial promotional methods eg advertising and the extent to which the organization receives charitable donations see also 950_f2d_365 7th cir holding that a religious_organization which ran restaurants-and health food stores in furtherance of its health ministry did not qualify for tax-exempt status because it was operated for substantial commercial purposes and not for exclusively exempt purposes revrul_67_138 1967_1_cb_129 held that helping low-income persons obtain adequate and affordable housing is a charitable activity because it relieves the poor and distressed or underprivileged in revrul_67_138 the organization carried on several activities directed to assisting low-income families obtain improved housing including conducting a training course on various aspects of homebuilding and homeownership coordinating and supervising joint construction projects purchasing building sites for resale at cost and lending aid in obtaining home construction loans revrul_70_585 1970_2_cb_115 discussed four situations involving organizations that provided housing and the issue of whether each qualified as charitable within the meaning of sec_501 situation described an organization formed to construct new homes and renovate existing homes for sale to low-income families who could not obtain financing through conventional channels the organization also provided financial aid to low-income families who were eligible for loans under a federal housing program but did not have the necessary down payment the organization made rehabilitated homes available to families who could not ‘orm 886a f department of the treasury - internal_revenue_service schedule no or exhibit explanation of items xxxxxk name of taxpayer year period ended qualify for any type of mortgage when possible the organization recovered the cost of the homes through very small periodic_payments but its operating funds were obtained from federal loans and contributions from the general_public the revenue_ruling held that by providing homes for low-income families who otherwise could not afford them the organization relieved the poor and distressed situation described an organization formed to ameliorate the housing needs of minority groups by building housing units for sale to persons of low and moderate income on an open- occupancy basis the housing was made available to members of minority groups who were unable to obtain adequate housing because of local discrimination the housing units were located to help reduce racial and ethnic imbalances in the community as the activities were designed to eliminate prejudice and discrimination and to lessen neighborhood tensions the revenue_ruling held that the organization was engaged in charitable activities within the meaning of sec_501 situation described an organization formed to formulate plans for the renewal and rehabilitation of a particular area in a city as a residential community the median income level in the area was lower than in other sections of the city and the housing in the area generally was old and badly deteriorated the organization developed an overall plan for the rehabilitation of the area sponsored a renewal project and involved residents in the area renewal plan the organization also purchased an apartment building that it rehabilitated and rented at cost to low and moderate income families with a preference given to residents of the area the revenue_ruling held that the organization was described in sec_501 because its purposes and activities combated community deterioration _ situation described an organization formed to alleviate a shortage of housing for moderate- income families in a particular community the organization planned to build housing to be rented at cost to moderate-income families the revenue_ruling held that the organization failed to qualify for exemption under' sec_501 because the organization’s program was not designed to provide relief to the poor or further any other charitable purpose within the meaning of sec_501 and the regulations in early the irs issued revrul_2006_27 which describes three organizations involved in providing down payment assistance and determines whether each qualifies for exempt status under sec_501 the organization described in situation makes assistance available to low-income families to purchase decent and safe homes throughout the metropolitan area in which it is located individuals are eligible to participate if they are low-income and have the employment history and financial history to qualify for a mortgage with the exception that they do not have the funds necessary for down payments the organization in situation offers financial seminars conducts educational activities to prepare the individuals for home ownership and requires a home inspection report before schedule no or exhibit department of the treasury- intemal revenue service explanation of items name of taxpayer year period ended form 886a xxxxkx providing funds for down payment assistance to fund the program the organization conducts broad based fundraising that attracts gifts grants and contributions from the general_public further the organization has policies in place to ensure that the grantmaking staff does not know the identity or contributor status of the home seller or other parties who may benefit from the sale and does not accept contributions contingent on the sale of particular properties because the organization described in situation relieves the poor and distressed requires a home inspection to insure that the house is habitable conducts educational seminars has a broad based funding program and has policies to ensure that the organization is not beholden to particular donors the service held that the organization is operated exclusively for charitable purposes and qualifies for exemption from federal taxation as an organization described in sec_501 the organization described in situation of revrul_2006_27 is like that described in situation except that its staff knows the identity of the party selling the home and may know the identity of other parties involved in the sale the organization receives a - payment from the seller the amount of which bears a direct correlation to the amount of down payment assistance provided in substantially_all the cases in which the organization provides assistance to the home buyers and most of its financial support comes from home sellers and related businesses that may benefit from the sale of homes to buyers who receive assistance from the organization _ because the organization described in situation provides down payment assistance amounts that directly correlate to the amounts provided by home sellers and relies primarily on payments from home sellers and real-estate related businesses that stand to benefit from the transactions to finance its program the service held that the organization described in situation is not operated exclusively for exempt purposes and does not qualify for exemption from federal_income_tax as an organization described in sec_501 benefiting private interests even if an organization's activities serve a charitable_class or are otherwise charitable within the meaning of sec_501 it must demonstrate that its activities serve a public rather than a private interest within the meaning of sec_1_501_c_3_-1 revrul_72_147 1972_1_cb_147 held that an organization that provided housing to low income families did not qualify for exemption under sec_501 because it gave preference to employees of business operated by the individual who also controlled the organization the ruling reasoned that although providing housing for low-income families furthers charitable - purposes doing so in a manner that gives preference to employees of the founder’s business primarily serves the private interest of the founder rather than a public interest schedule no or exhibit department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer year period ended xxxxxk an organization does not serve a public rather than a private interest within the meaning of reg c -1 d if any of its assets or earnings inure to the benefit of any insiders or disqualified persons sec_1_501_c_3_-1 inurement is any transfer of charitable assets to the organization's insiders for which the organization does not receive adequate_consideration inurement can take many forms a number of courts have held that unaccounted for diversions of a charitable organization's resources by one who has complete and unfettered control can constitute inurement 365_f2d_792 8th cir 318_f2d_632 7th cir 823_f2d_1310 gh cir the provision of inurement can be direct or indirect in church of scientology f 2d pincite the organization transferred in excess of dollar_figure million to a for-profit corporation incorporated by the organization’s founder and his wife the directors of the corporation were high-ranking members of the church of scientology the directors approved the founder’s decision to transfer dollar_figure million from the corporation’s account to the ship apollo aboard which the founder and his family lived the ninth circuit held that the funds funneled through the for- _ profit corporation constituted inurement to the founder and his family church of scientology f 2d pincite -_ the prohibition on inurement in sec_501 is absolute the service has the authority to revoke an organization’s exempt status for inurement regardless of the amount of inurement see spokane motorcycle club supra the founding church of scientology f 2d pincite promoting improper charitable_contribution deductions sec_170 allows as a deduction subject_to certain limitations and restrictions any charitable_contribution as defined in sec_170 payment of which is made within the taxable_year section c defines a charitable_contribution as a contribution or gift to or for_the_use_of an entity described in one of the paragraphs of sec_170 sec_170 describes certain _entities organized and operated exclusively for religious charitable scientific literary or educational_purposes generally to be deductible as a charitable_contribution under sec_170 a transfer to a charitable_organization must be a contribution or gift a charitable_contribution is a transfer of money or property without receipt of adequate_consideration made with charitable intent 477_us_105 a payment generally cannot be a charitable_contribution if the payor expects a substantial benefit in return american bar endowment pincite see also 449_f2d_413 ct_cl orm 886a department of the treasury - internal_revenue_service schedule no or exhibit f name of taxpayer year period ended explanation of items xxxxx substantial benefits are those that are greater than those that inure to the general_public from transfers for charitable purposes which benefits are merely incidental to the transfer id sec_102 provides that the value of property acquired by gift is excluded from gross_income a gift proceeds from a ‘detached and disinterested generosity ’ ‘out of affection respect admiration charity or like impulses 363_us_278 payments that proceed from the constraining forces of any moral or legal duty or from ‘the incentive of anticipated benefit’ of an economic nature are not gifts id thus payments attendant to ordinary business or commercial transactions or that proceed primarily from the moral or legal obligations attendant to such transactions are not gifts organizations that promote tax_avoidance schemes do not qualify for exemption under sec_501 as organizations described in sec_501 see church of world peace inc v - commissioner t c memo affd 52_f3d_337 10th cir in church of - world peace the church used its tax-exempt status to create a circular tax-avoidance scheme individuals made tax-deductible charitable donations to the church the church then returned the money to the individuals in the form of tax-free housing allowances and also reimbursed the individuals for church expenses that were in fact unrelated to church operations the church emphasized tax_advice in connection with this tax-avoidance scheme the tax_court held and the tenth circuit affirmed that the church did not comply with the requirements of sec_501 because by promoting a circular flow of funds from donors to the church and back to the donors and facilitating improper charitable_contribution deductions the church did not operate exclusively for exempt purposes enumerated in sec_501 effective date of revocation an organization may ordinarily rely on a favorable determination_letter received from the internal_revenue_service sec_1_501_a_-1 revproc_2003_4 dollar_figure cross- referencing dollar_figure et seq 2003_1_cb_123 an organization may not rely on a favorable determination_letter however if the organization omitted or misstated a material fact in its application or in supporting documents in addition an organization may not rely on a favorable determination if there is a material_change inconsistent with exemption in the organization's character purposes or methods of operation after the determination_letter is issued sec_601_201 revproc_90_27 1990_1_cb_514 the commissioner may revoke a favorable determination_letter for good cause sec_1_501_a_-1 revocation of a determination_letter may be retroactive if the organization omitted or misstated a material fact or operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 dollar_figure cross-referencing dollar_figure et seq government’s position and analysis form_8 a department of the treasury - internal_revenue_service schedule no or exhibit explanation of items name of taxpayer year period ended xxxxx xxxxx does not qualify as an organization described in sec_501 because it operates a program that does not exclusively serve an exempt_purpose described in sec_901 provides substantial private benefit to persons who do not belong to a charitable_class results in inurement of a portion of the organization’s net_earnings to the benefit of insiders and violates the requirements of sec_501 by promoting improper charitable_contribution deductions charitable purposes include relief of the poor and distressed see sec_1_501_c_3_-1 of the regulations xxxxx’s down payment assistance program does not operate in a manner that establishes that its primary purpose is to address the needs of low-income people by enabling low-income individuals and families to obtain decent safe housing see revrul_70_585 situation the down payment assistance program does not serve exclusively low- income persons despite the representations in its application_for exemption xxxxx does not _ have any income limitations for participation in its dpa program xxxxx does not screen applicants for down payment assistance based on income the organization's records do not include any data regarding the buyers’ incomes instead the program is open to anyone - without any income limitations who otherwise qualifies for loans our analysis showed that in fact for the years at issue xxxxx’s dpa program provided down payment assistance to anyone who applied regardless of income or whether the purchaser was a first time buyer xxxxx's dpa program does not limit assistance to certain geographic areas or target those areas experiencing deterioration or neighborhood tensions see revrul_70_585 situation down payment assistance is available for any property that is otherwise able to qualify for a mortgage arranging or facilitating the purchase of homes in a broadly defined geographic area does not combat community deterioration or serve other social welfare objectives within the meaning of sec_501 c only an insubstantial portion of the activity of an exempt_organization may further a nonexempt purpose as the supreme court held in 326_us_279 the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes even if xxxxx’s dpa program were directed to exclusively low- income individuals or disadvantaged communities taxpayer's total reliance for financing its dpa activities on home sellers or other real-estate related businesses standing to benefit from the transactions demonstrates that the program is operated for the substantial purpose of benefiting private parties like the organization considered in 92_tc_1053 xxxxx is structured and operated to assist the private parties who fund it and give it business sellers who participate in taxpayer's dpa program benefit from achieving access to a wider pool of buyers thereby decreasing their risk and the length of time the home is on the market they also benefit by being able to sell their home at the home’s full listed form_886 a department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer explanation of items year period ended xxxxxk price or by being able to reduce the amount of the negotiated discount on their homes buyers who participate in the organization's dpa program benefit by being able to purchase a home without having to commit more of their own funds real_estate professionals who participate in xxxxx’s dpa program from real_estate brokers to escrow companies benefit from increased sales volume and the attendant increase in their compensation it is evident from the foregoing that xxxxx’s dpa program provides ample private benefit to the various parties in each home sale the manner in which xxxxx operated its dpa program shows that the private benefit to the various participants in taxpayer's activities was the intended outcome of taxpayer's operations rather than a mere incident of such operations xxxxx’s down payment assistance procedures are designed to channel funds in a circular manner from the sellers to the buyers and back to the sellers in the form of increased home prices to finance its down payment assistance activities xxxxx relies exclusively on sellers and other real-estate related businesses that stand to benefit from the transactions it facilitates like the organization described in situation in revrul_2006_27 xxxxx neither solicits nor receives funds from other sources before providing down payment assistance xxxxx takes into account whether there is a home seller willing to make a payment to cover the down payment assistance the applicant has requested xxxxx requires the home seller to reimburse it dollar-for-dollar for the amount of funds expended to provide down payment assistance on the seller’s home plus an administrative fee xxxxx secures an agreement from the seller stipulating to this arrangement prior to the closing no dpa assistance transactions take place unless xxxxx is assured that the amount of the down payment plus the fee is or will be paid_by the seller upon closing xxxxx’s instructions to title and escrow companies provide that at the close of escrow the seller's contribution along with any xxxxx’s fees must be sent to xxxxx within hours xxxxx may elect to discontinue its relationship with a closing office who fails to comply with any xxxxxx funding requirements xxxxx’s receipt of a payment from the home seller corresponding to the amount of the down payment assistance in virtually every transaction indicates that the benefit to the home seller and others involved in the transaction is not a mere accident but rather an intended outcome of xxxxx's operations in this respect xxxxx is like the organization considered in easter house that provided health care to indigent pregnant women but only when a family willing to adopt a woman's financially child sponsored the care xxxxx’s promotional material and its marketing activities show that xxxxx operated in a manner consistent with a commercial firm seeking to maximize sales of services rather than in a manner that would be consistent with a charitable or educational_organization seeking to serve one or more of the charitable purposes enumerated in sec_501 the manner in which xxxxx operated its dpa program shows that xxxxx was in the business of facilitating the schedule no or exhibit department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer xxxxxk year period ended sales of homes in a manner indistinguishable from an ordinary trade_or_business in this respect xxxxx’s operations were similar to an organization that was denied exemption because it operated a conference center for commercial purposes see 283_fsupp2d_58 d d c operating a trade_or_business of facilitating home sales is not an inherently charitable activity unlike the trade_or_business in 71_tc_202 xxxxxx’s trade_or_business was not utilized as a mere instrument of furthering charitable purposes but was an end in itself xxxxx provided services to home sellers for which it charged a market rate fee xxxxx did not market its services primarily to persons within a charitable_class xxxxx’s primary goal consisted of maximizing the fees it derived from _ facilitating the sales of real_property xxxxx did not solicit or receive any funds from parties that did not have interest in the down payment transactions like the organizations considered in 92_tc_1053 and easter house v u s cl_ct a substantial part of xxxxx’s activities furthered commercial rather than exempt purposes during the years under examination xxxxx’s president had unfettered control_over the organization and ready access to the organization's assets including cash at any time xxxxx being the only signatory on all of xxxxx’s bank accounts had complete authority over the organization’s accounts internal controls were lacking there was no outside community-based board_of directors the board consisted only of xxxxx and one other individual xxxxx as a board it had no involvement in the organization's affairs the two directors merely approved retroactively all transactions that occurred during the year and elected themselves for another term this is demonstrated by the one page minutes for the annual meeting the only documentary_evidence that the board took any_action during the years under examination this lack of oversight by the board may allow inurement to occur parker v commissioner f 2d pincite 318_f2d_632 church of scientology f 2d pincite based on the foregoing xxxxx has not operated - exclusively for exempt purposes and accordingly is not entitled to exemption under sec_501 xxxxx is also not entitled to exemption under sec_501 because it promoted improper charitable_contribution deductions a payment of money generally cannot be deducted as a charitable_contribution if the payor expects to receive a substantial benefit in return a seller's payment to xxxxx is not tax deductible as a charitable_contribution under sec_170 because the seller receives valuable consideration in return for the payment in addition the seller's - payment to xxxxxx is not tax deductible to the seller because the payment is compulsory furthermore the payments from the home sellers to xxxxx also do not qualify as gifts under - sec_102 the payments from the home sellers do not proceed from detached and disinterested generosity but rather in response to an anticipated economic benefit namely facilitating the sale of the seller's home under 363_us_278 such payments are not gifts for purposes of sec_102 schedule no or exhibit form_886 a - department of the treasury - internal_revenue_service _ explanation of items name of taxpayer year period ended xxxxx represented that its purpose was to provide down payment the government proposes revoking xxxxx’s exemption back to the organization's inception because the organization operated in a manner materially different from that represented in its application_for exemotion in its application_for exemption signed under penalties of perjury on january assistance program for low income individuals and families assistance will be provided only to individuals who have a financial need for such services and who complete the educational requirements designed to increase the likelihood of permanent home ownership despite these representations in its application xxxxx does not have any income limitations for its dpa program and does not screen applicants for down payment assistance based on income the records provided by xxxxxx did not include data on the buyers’ incomes and gave no indication that xxxxx screened on such data rather xxxxx’s dpa program provided gifts to any homebuyers who qualified for a loan in addition xxxxx's application_for exemption stated that it would obtain funds from many different sources none of which were home sellers however as discussed above nearly all of xxxxx’s revenues have come from home sellers furthermore although xxxxx has an educational requirement information on its website there was no indication that xxxxx obtained verification from buyers that they had reviewed or completed the educational course and that its down payment revocation of a determination_letter may be retroactive if the organization operated in a manner materially different from that originally represented sec_601_201 revproc_2003_4 xxxxx’s operation of its dpa activities ina manner materially different from that represented in its application_for exemption justifies retroactive revocation of xxxxx’s determination_letter conclusion in order to qualify for exemption under sec_50i c an organization must be both organized and operated to achieve a purpose that is described under that code section xxxxx’s dpa program is not operated in accordance with internal_revenue_code sec_501 and the regulations thereunder governing qualification for tax exemption under the code xxxxx provides down payment assistance in the form of an alleged gift to individuals and families for the purchase of a home xxxxx offers its down payment assistance to interested buyers regardless of the buyers’ income levels or need xxxxx’s dpa activities do not target neighborhoods in need of rehabilitations or other relief such as lessening neighborhood tensions or eliminating prejudice and discrimination xxxxx operates in a manner indistinguishable from a commercial enterprise xxxxx’s primary activity is brokering transactions to facilitate the selling of homes it appears that xxxxx’s primary goal is to maximize its fees from these transactions xxxxx s brokering services are marketed to homebuyers sellers realtors lenders home builders and title companies regardless of the buyers’ income levels or need and regardless of the condition of the community in which the home is located alliances are built with the realtors lenders form 886a explanation of items department of the treasury - internal_revenue_service schedule no or exhibit name of taxpayer year period ended xxxxx home builders and title companies to ensure future business for the mutual private benefit of the participants although xxxxx has an educational information course on its website the organization provided no evidence that it obtained verification from buyers that they had reviewed or completed the educational module xxxxx does not engage in any counseling or other activities that further charitable purposes because xxxxx’s primary activity is not conducted in a manner designed to further sec_501 purposes xxxxx is not operated exclusively for exempt purposes within the meaning of sec_501 in addition a private loan was given to xxxxx for undisclosed purpose xxxxx’s president has unfettered control_over the organization and ready access to the organization's assets including cash at any time because funds are deposited into accounts opened in his name and because he is the sole signatory on xxxxx’s accounts if this lack of internal control continues it may result into inurement of organization assets to insiders all of this constitutes evidence that assets and or earnings_of xxxxx inured to xxxxx’s insiders in violation of the requirements of sec_501 xxxxx is also not entitled to exemption under sec_501 because it promoted improper charitable_contribution deductions for the foregoing reasons revocation of exempt status is proposed because the facts show that xxxxx operated in a manner materially different from that represented in its form_1023 application the government proposes that the revocation be effective retroactively to the date of the organization’s inception taxpayer's position the organization's position regarding the issues facts applicable law and the government’s position as discussed in this report is unknown
